 

EXHIBIT 10.1

 

employment AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 11th of November, 2019
between Axcella Health Inc., a Delaware corporation (the “Company”), and Laurent
Chardonnet (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein
commencing on December 2, 2019, unless another date is agreed to by the parties.
The Executive’s first day of employment shall be the “Effective Date” of this
Agreement; and

 

WHEREAS, the Company provided the Executive with this Agreement, which is its
formal offer of employment to the Executive, at least ten (10) business days
before the Effective Date. The Executive has the right to consult with counsel
prior to signing this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                  Employment.

 

(a)               Term. The Company shall employ the Executive and the Executive
shall be employed by the Company pursuant to this Agreement commencing as of the
Effective Date and continuing until such employment is terminated in accordance
with the provisions hereof (the “Term”). The Executive’s employment with the
Company shall be “at will,” meaning that the Executive’s employment may be
terminated by the Company or the Executive at any time and for any reason
subject to the terms of this Agreement.

 

(b)               Position and Duties. During the Term, the Executive shall
serve as the Senior Vice President, Chief Financial Officer of the Company and
shall have such powers and duties as may from time to time be prescribed by the
Chief Executive Officer of the Company (the “CEO”). The Executive shall devote
their full working time and efforts to the business and affairs of the Company.
Notwithstanding the foregoing, the Executive may serve on other boards of
directors, with the approval of the Board of Directors of the Company (the
“Board”), or engage in religious, charitable or other community activities as
long as such services and activities are disclosed to the Board and do not
interfere with the Executive’s performance of their duties to the Company.

 

2.                  Compensation and Related Matters.

 

(a)               Base Salary. During the Term, the Executive’s initial annual
base salary shall be paid at the rate of $375,000 per year. The Executive’s base
salary shall be reviewed annually by the Board or the Compensation Committee of
the Board (the “Compensation Committee”). The base salary in effect at any given
time is referred to herein as “Base Salary.” The Base Salary shall be payable in
a manner that is consistent with the Company’s usual payroll practices for
senior executives.

 





 

 

(b)               Incentive Compensation. During the Term, the Executive shall
be eligible to receive cash incentive compensation as determined by the Board or
the Compensation Committee from time to time. The Executive’s target annual
incentive compensation shall be 40% percent of the Base Salary (the “Target
Bonus”). Except as otherwise provided herein, to earn incentive compensation,
the Executive must be employed by the Company on the day such incentive
compensation is paid.

 

(c)               Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by them during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executives.

 

(d)               Other Benefits. During the Term, the Executive shall be
eligible to participate in or receive benefits under the Company’s policies and
employee benefit plans in effect from time to time, subject to the terms of such
policies and plans and to the Company’s ability to amend, modify, replace or
terminate such policies and plans, including with respect to paid time off.

 

(e)               Equity. Subject to final approval by the Board promptly on or
after the Effective Date, the Company shall grant Executive:

 

(i)                 Time-Based Vesting Option Award: an option to purchase
72,500 shares of the Company’s Common Stock, par value $0.001 per share
(“Shares”) with an exercise price per Share equal to the closing trading price
per share of the Company’s common stock on the Nasdaq Global Market (“FMV”) on
the date the grant is approved by the Board ("Grant Date”), subject to the terms
of and contingent upon Executive’s execution of a stock option award agreement
issued pursuant to and under the terms of the Axcella Health Inc. 2019 Stock
Option and Incentive Plan, as amended from time to time (the “Stock Plan”). To
the extent permitted by law and subject to Board approval, this Time-Based
Vesting Option Award shall be granted in the form of an incentive stock option
meeting the requirements of Section 422 of the Code except to the extent that
Executive directs that the Time-Based Vesting Option Award be granted in whole
or in part in the form of a non-qualified stock option. Subject to final
approval by the Board, the Time-Based Vesting Option Award shall vest 25% on the
first anniversary of the Effective Date, respectively, thereafter the remaining
75% of the Time-Based Vesting Option Award shall vest in equal installments on a
quarterly basis on the last day of each complete quarter over a period of three
years following such first anniversary, provided that Executive remains employed
by the Company on each vesting day.

 

(ii)              Performance Option Award # 1: an option to purchase 25,000
shares of the Company’s Shares with an exercise price per Share equal to the FMV
on the Grant Date, subject to the terms of and contingent upon Executive’s
execution of a stock option award agreement issued pursuant to and under the
terms of the Stock Plan. To the extent permitted by law and subject to Board
approval, this Performance Option Award #1 shall be granted in the form of an
incentive stock option meeting the requirements of Section 422 of the Code
except to the extent that Executive directs that this Performance Option Award
be granted in whole or in part in the form of a non-qualified stock option.
Subject to final approval by the Board, this Performance Option Award #1 shall
vest over a period of eight quarters (on the last day of each complete quarter)
with vesting beginning on the date that the Company closes one or more
financings that raises sufficient capital, as determined by the Board, to fund
the Board approved corporate budgets for 2020 and 2021, which budgets will be
set at such time as the Board deems appropriate (and which may be updated by the
Board during the years in question), provided that the Executive remains
employed by the Company on each such vesting date.

 



2

 

 

(iii)            Performance Option Award #2: an option to purchase 25,000
shares of the Company’s Shares with an exercise price per Share equal to the FMV
on the Grant Date, subject to the terms of and contingent upon Executive’s
execution of a stock option award agreement issued pursuant to and under the
terms of the Stock Plan. To the extent permitted by law and subject to Board
approval, this Performance Option Award #2 shall be granted in the form of an
incentive stock option meeting the requirements of Section 422 of the Code
except to the extent that Executive directs that this Performance Option Award
#2 be granted in whole or in part in the form of a non-qualified stock option.
Subject to final approval by the Board, this Performance Option Award #2 shall
vest over a period of eight quarters (on the last day of each complete quarter)
with vesting beginning when and if the Board determines that the Company has
ended 2021 with cash balance sufficient to fund the Board approved budget for
2022, provided that the Executive remains employed by the Company on each such
vesting date.

 

(f)                The option awards set forth above shall be subject to the
specific terms and conditions of the Stock Plan and stock option award
agreements , in the case of inconsistency between this Agreement, and the Stock
Plan, the provision in the Stock Plan shall govern; in the case of inconsistency
between this Agreement and any stock option award agreement , the provision in
stock option agreement shall govern.

 

(g)               Housing Stipend; Commuting Reimbursement.  Executive will be
required to work at Axcella’s offices four business days a week and may work
remotely one business day a week. The Executive will be entitled to a stipend of
up to $3,000 per month to cover housing costs under arrangements as mutually
agreed to between the Executive and the Company (the “Housing Stipend”) as long
as his main domicile remains in Pennsylvania.  The intended duration of the
Housing Stipend is (i) two (2) years from the Effective Date, at which time the
Company will review the Housing Stipend and may either extend or terminate it in
its sole discretion or (ii) when the Executive’s place of domicile is no longer
in Pennsylvania.  Notwithstanding the foregoing, the Company reserves the right
in its sole discretion to terminate or modify the terms of the Housing Stipend
at any time.  The Company will also reimburse the Executive, for so long as his
main domicile remains in Pennsylvania, for weekly round trip transportation to
and from his residence in Pennsylvania, in the amount of up to $600.00 per week,
with timely payment to him after his submission of an expense report. The
transportation reimbursement dollar amount will be flexible, if and when short
notice from the Company causes higher costs for such transportation

 



3

 

 

(h)               Withholding; Tax Effect. All payments made by the Company to
the Executive under this Agreement shall be net of any tax or other amounts
required to be withheld by the Company under applicable law. Nothing in this
Agreement shall be construed to require the Company to make any payments to
compensate the Executive for any adverse tax effect associated with any payments
or benefits or for any deduction or withholding from any payment or benefit.

 

3.                  Termination. During the Term, the Executive’s employment
hereunder may be terminated without any breach of this Agreement under the
following circumstances:

 

(a)               Death. The Executive’s employment hereunder shall terminate
upon their death.

 

(b)               Disability. The Company may terminate the Executive’s
employment if he is disabled and unable to perform the essential functions of
the Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue. The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive. Nothing in this Section 3(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

 

(c)               Termination by Company for Cause. The Company may terminate
the Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
misconduct in connection with the performance of their duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; (ii) the commission by
the Executive of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury or reputational harm to the Company or any
of its subsidiaries and affiliates if they were retained in their position;
(iii) unsatisfactory performance by the Executive of a material responsibility
(other than by reason of the Executive’s physical or mental illness, incapacity
or disability) as reasonably determined by the CEO, which has continued for not
less than 30 days following written notice from the CEO that identifies the
unsatisfactory performance; (iv) a breach by the Executive of any of the
provisions contained in Section 8 of this Agreement; (v) a material violation by
the Executive of the Company’s written employment policies; or (vi) failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

 



4

 

 

(d)               Termination without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 3(c) and does not result from
the death or disability of the Executive under Section 3(a) or (b) shall be
deemed a termination without Cause.

 

(e)               Termination by the Executive. The Executive may terminate
their employment hereunder at any time for any reason, including but not limited
to Good Reason. For purposes of this Agreement, “Good Reason” shall mean that
the Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events: (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;
(iii) a material change in the geographic location at which the Executive
provides services to the Company; or (iv) the material breach of this Agreement
by the Company. “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the first occurrence of
the Good Reason condition within 60 days of the first occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) the Executive terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

(f)                Notice of Termination. Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(g)               Date of Termination. “Date of Termination” shall mean: (i) if
the Executive’s employment is terminated by their death, the date of their
death; (ii) if the Executive’s employment is terminated on account of disability
under Section 3(b) or by the Company for Cause under Section 3(c), the date on
which Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given or the date otherwise specified by the Company in the
Notice of Termination; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) other than for Good Reason, 30 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 3(e) for Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

 



5

 

 

4.                  Termination Generally. If the Executive’s employment with
the Company is terminated for any reason, the Company shall pay or provide to
the Executive (or to their authorized representative or estate) (i) any Base
Salary earned through the Date of Termination, unpaid expense reimbursements
(subject to, and in accordance with, Section 2(c) of this Agreement) on or
before the time required by law but in no event more than 30 days after the
Executive’s Date of Termination; and (ii) any vested benefits the Executive may
have under any employee benefit plan of the Company through the Date of
Termination, which vested benefits shall be paid and/or provided in accordance
with the terms of such employee benefit plans (collectively, the “Accrued
Benefit”).

 

5.                  Termination by the Company without Cause or by the Executive
for Good Reason. During the Term, if the Executive’s employment is terminated by
the Company without Cause as provided in Section 3(d), or the Executive
terminates their employment for Good Reason as provided in Section 3(e), then
the Company shall pay the Executive their Accrued Benefit. In addition, subject
to the Executive (i) signing a separation agreement and release in a form and
manner satisfactory to the Company, which shall include, without limitation, a
general release of claims in favor of the Company and related persons and
entities, a reaffirmation of the Executive’s post-employment obligations, and in
the Company’s sole discretion, a one year noncompetition agreement, and shall
provide that, if the Executive breaches any of the post-employment obligations,
all payment of the Severance Amount shall immediately cease (the “Separation
Agreement and Release”), and (ii) the Separation Agreement and Release becoming
irrevocable, all within 60 days after the Date of Termination (or such period as
set forth in the Separation Agreement and Release):

 

(i)                 the Company shall pay the Executive an amount equal to nine
(9) months of the Executive’s Base Salary (the “Severance Amount”), provided in
the event the Executive is entitled to any payments pursuant to Section
8(h)(iii) below, the Severance Amount received in any calendar year will be
reduced by the amount the Executive is paid in the same such calendar year
pursuant to the Section 8(h)(iii) below, (the “Restrictive Covenants Agreement
Setoff”); and

 

(ii)              subject to the Executive’s copayment of premium amounts at the
active employees’ rate and the Executive’s proper election to receive benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall pay the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company until the earliest of (A) the
nine (9) month anniversary of the Date of Termination; (B) the Executive’s
eligibility for group medical plan benefits under any other employer’s group
medical plan; or (C) the cessation of the Executive’s continuation rights under
COBRA; provided, however, if the Company determines that it cannot pay such
amounts without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then the Company
will convert such payments to payroll payments directly to the Executive for the
time period specified above. Such payments shall be subject to tax-related
deductions and withholdings and paid on the Company’s regular payroll dates. For
the avoidance of doubt, the taxable payments described above may be used for any
purpose, including, but not limited to, continuation coverage under COBRA.

 



6

 

 

The amounts payable under this Section 5(i) shall be paid out in substantially
equal installments in accordance with the Company’s payroll practice over 12
months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Amount shall begin to be paid in the second
calendar year by the last day of such 60-day period; provided, further, that the
initial payment shall include a catch-up payment to cover amounts retroactive to
the day immediately following the Date of Termination. Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

 

6.                  Change in Control Payment. The provisions of this Section 6
set forth certain terms of an agreement reached between the Executive and the
Company regarding the Executive’s rights and obligations upon the occurrence of
a Change in Control of the Company. These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to their
assigned duties and their objectivity during the pendency and after the
occurrence of any such event. These provisions shall apply in lieu of, and
expressly supersede, the provisions of Section 5 regarding severance pay and
benefits upon a termination of employment, if such termination of employment
occurs within 12 months after the occurrence of the first event constituting a
Change in Control (the “Change in Control Period”). These provisions shall
terminate and be of no further force or effect beginning after the Change in
Control Period has ended.

 

(a)               Change in Control. During the Term, if during the Change in
Control Period, the Executive’s employment is terminated by the Company without
Cause as provided in Section 3(d) or the Executive terminates their employment
for Good Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, the time frame set forth in the Separation
Agreement and Release but in no event more than 60 days after the Date of
Termination:

 

(i)                 the Company shall pay the Executive a lump sum in cash in an
amount equal to one (1) times the sum of (A) the Executive’s then current Base
Salary (or the Executive’s Base Salary in effect immediately prior to the Change
in Control, if higher) plus (B) the Executive’s Target Bonus for the
then-current year (the “Change in Control Payment”), provided the Change in
Control Payment shall be reduced by the amount of the Restrictive Covenants
Agreement Setoff, if applicable, paid or to be paid in the same calendar year;
and

 



7

 

 

(ii)              notwithstanding anything to the contrary in any applicable
option agreement or other stock-based award agreement, all time-based stock
options and other stock-based awards subject to time-based vesting held by the
Executive (the “Time-Based Equity Awards”) shall immediately accelerate and
become fully exercisable or nonforfeitable as of the later of (i) the Date of
Termination or (ii) the Effective Date of the Separation Agreement and Release
(the “Accelerated Vesting Date”); provided that any termination or forfeiture of
the unvested portion of such Time-Based Equity Awards that would otherwise occur
on the Date of Termination in the absence of this Agreement will be delayed
until the Effective Date of the Separation Agreement and Release and will only
occur if the vesting pursuant to this subsection does not occur due to the
absence of the Separation Agreement and Release becoming fully effective within
the time period set forth therein. Notwithstanding the foregoing, no additional
vesting of the Time-Based Equity Awards shall occur during the period between
the Executive’s Date of Termination and the Accelerated Vesting Date; and

 

(iii)            subject to the Executive’s copayment of premium amounts at the
active employees’ rate and the Executive’s proper election to receive benefits
under COBRA, the Company shall pay the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company until the earliest of (A) the 12
month anniversary of the Date of Termination; (B) the Executive’s eligibility
for group medical plan benefits under any other employer’s group medical plan;
or (C) the cessation of the Executive’s continuation rights under COBRA;
provided, however, if the Company determines that it cannot pay such amounts
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), then the Company will convert
such payments to payroll payments directly to the Executive for the time period
specified above. Such payments shall be subject to tax-related deductions and
withholdings and paid on the Company’s regular payroll dates. For the avoidance
of doubt, the taxable payments described above may be used for any purpose,
including, but not limited to, continuation coverage under COBRA.

 

The amounts payable under this Section 6(a) shall be paid or commence to be paid
within 60 days after the Date of Termination; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
such payment shall be paid or commence to be paid in the second calendar year by
the last day of such 60-day period.

 

(b)               Additional Limitation.

 

(i)                 Anything in this Agreement to the contrary notwithstanding,
in the event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Aggregate Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Executive becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the
Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Aggregate Payments were not subject to such
reduction. In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to Section
409A of the Code; (3) equity-based payments and acceleration; and (4) non-cash
forms of benefits; provided that in the case of all the foregoing Aggregate
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 



8

 

 

(ii)              For purposes of this Section 6(b), the “After Tax Amount”
means the amount of the Aggregate Payments less all federal, state, and local
income, excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments. For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

 

(iii)            The determination as to whether a reduction in the Aggregate
Payments shall be made pursuant to Section 6(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

 

(c)               Definitions. For purposes of this Section 6, the following
terms shall have the following meanings:

 

“Change in Control” shall have the meaning of “Sale Event” as defined in the
Stock Plan or any successor plan.

 

7.                  Section 409A.

 

(a)               Anything in this Agreement to the contrary notwithstanding, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 



9

 

 

(b)               All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided, or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)               To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)               The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(e)               The Company makes no representation or warranty and shall have
no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

8.                  Confidential Information, Assignment, Nonsolicitation and
Noncompetition.

 

(a)               Proprietary Information. Executive agrees that all
information, whether or not in writing, concerning the Company’s business,
technology, business relationships or financial affairs that the Company has not
released to the general public (collectively, “Proprietary Information”) and all
tangible embodiments thereof are and will be the exclusive property of the
Company. By way of illustration, Proprietary Information may include information
or material that has not been made generally available to the public, such as:
(a) corporate information, including plans, strategies, methods, policies,
resolutions, negotiations or litigation; (b) marketing information, including
strategies, methods, client or business partner identities or other information
about customers or clients, business partners, prospect identities or other
information about prospects, or market analyses or projections; (c) financial
information, including cost and performance data, debt arrangements, equity
structure, investors and holdings, purchasing and sales data and price lists;
(d) operational and scientific information, including plans, specifications,
manuals, forms, templates, software, pre-clinical and clinical testing data and
strategies, research and development strategies, designs, methods, procedures,
formulae, data, reports, discoveries, inventions, improvements, concepts, ideas,
and other Developments (as defined below), know-how and trade secrets; and (e)
personnel information, including personnel lists, reporting or organizational
structure, resumes, personnel data, performance evaluations and termination
arrangements or documents. Proprietary Information also includes information
received in confidence by the Company from its customers, suppliers, business
partners or other third parties.

 



10

 

 

(b)               Recognition of Company’s Rights. Executive will not, at any
time, without the Company’s prior written permission, either during or after
their employment, disclose any Proprietary Information to anyone outside of the
Company, or use or permit to be used any Proprietary Information for any purpose
other than the performance of Executive’s duties as an employee of the Company.
Executive will cooperate with the Company and use their best efforts to prevent
the unauthorized disclosure of all Proprietary Information. Executive will
deliver to the Company all copies and other tangible embodiments of Proprietary
Information in their possession or control upon the earlier of a request by the
Company or termination of Executive’s employment.

 

(c)               Rights of Others. Executive understands that the Company is
now and may hereafter be subject to nondisclosure or confidentiality agreements
with third persons that require the Company to protect or refrain from use or
disclosure of proprietary information. Executive agrees to be bound by the terms
of such agreements in the event Executive has access to such proprietary
information. Executive understands that the Company strictly prohibits Executive
from using or disclosing confidential or proprietary information belonging to
any other person or entity (including any employer or former employer), in
connection with Executive’s employment. In addition, Executive agrees not to
bring any confidential information belonging to any other person or entity onto
Company premises or into Company workspaces.

 

(d)               Commitment to Company; Avoidance of Conflict of Interest.
While an employee of the Company, Executive will devote their full-time efforts
to the Company’s business and Executive will not, directly or indirectly, engage
in any other business activity, except as expressly authorized in writing and in
advance by a duly authorized representative of the Company. Executive will
advise an authorized officer of the Company or their designee at such time as
any activity of either the Company or another business presents Executive with a
conflict of interest or the appearance of a conflict of interest as an employee
of the Company. Executive will take whatever action is requested of them by the
Company to resolve any conflict or appearance of conflict which it finds to
exist.

 



11

 

 

(e)               Developments. Executive will make full and prompt disclosure
to the Company of all inventions, discoveries, designs, developments, methods,
modifications, improvements, processes, algorithms, data, databases, computer
programs, research, formulae, techniques, trade secrets, graphics or images, and
audio or visual works and other works of authorship, and other intellectual
property, including works-in-process (collectively “Developments”) whether or
not patentable or copyrightable, that are created, made, conceived or reduced to
practice by Executive (alone or jointly with others) or under my direction
during the period of their employment. Executive acknowledges that all work
performed by them is on a “work for hire” basis, and Executive hereby does
assign and transfer and, to the extent any such assignment cannot be made at
present, will assign and transfer, to the Company and its successors and assigns
all their right, title and interest in and to all Developments that (a) relate
to the business of the Company or any customer of, supplier to or business
partner of the Company or any of the products or services being researched,
developed, manufactured or sold by the Company or which may be used with such
products or services; or (b) result from tasks assigned to them by the Company;
or (c) result from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Company (“Company-Related
Developments”), and all related patents, patent applications, trademarks and
trademark applications, copyrights and copyright applications, sui generis
database rights and other intellectual property rights in all countries and
territories worldwide and under any international conventions (“Intellectual
Property Rights”).

 

To preclude any possible uncertainty, if there are any Developments that
Executive has, alone or jointly with others, conceived, developed or reduced to
practice prior to the commencement of their employment with the Company that
Executive considers to be their property or the property of third parties and
that Executive wishes to have excluded from the scope of this Agreement (“Prior
Inventions”), Executive has set forth on Exhibit A attached hereto a complete
list of those Prior Inventions. If disclosure of any such Prior Invention would
cause them to violate any prior confidentiality agreement, Executive understands
that Executive is not to list such Prior Inventions in Exhibit A but is only to
disclose a cursory name for each such invention, a listing of the party(ies) to
whom it belongs and the fact that full disclosure as to such inventions has not
been made for that reason. If there are any patents or patent applications in
which Executive is named as an inventor, other than those that have been
assigned to the Company (“Other Patent Rights”), Executive has also listed those
Other Patent Rights on Exhibit A. If no such disclosure is attached, Executive
represents that there are no Prior Inventions or Other Patent Rights. If, in the
course of their employment with the Company, Executive incorporates a Prior
Invention into a Company product, process or machine, research or development
program, or other work done for the Company, Executive hereby grants to the
Company a nonexclusive, royalty-free, fully paid-up, irrevocable, worldwide
license (with the full right to sublicense through multiple tiers) to make, have
made, modify, use, sell, offer for sale and import such Prior Invention.
Notwithstanding the foregoing, Executive will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

 

This Agreement does not obligate Executive to assign to the Company any
Development that, in the sole judgment of the Company, reasonably exercised, is
developed entirely on Executive’s own time and does not relate to the business
efforts or research and development efforts in which, during the period of their
employment, the Company actually is engaged or reasonably would be engaged, and
does not result from the use of premises or equipment owned or leased by the
Company. However, Executive will also promptly disclose to the Company any such
Developments for the purpose of determining whether they qualify for such
exclusion. Executive understands that to the extent this Agreement is required
to be construed in accordance with the laws of any state which precludes a
requirement in an employee agreement to assign certain classes of inventions
made by an employee, this Section 8(e) will be interpreted not to apply to any
invention that a court rules and/or the Company agrees falls within such
classes. Executive also hereby waives all claims to any moral rights or other
special rights that Executive may have or accrue in any Company-Related
Developments.

 



12

 

 

(f)                Documents and Other Materials. Executive will keep and
maintain adequate and current records of all Proprietary Information and
Company-Related Developments developed by them during their employment, which
records will be available to and remain the sole property of the Company at all
times.

 

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, blueprints, models, prototypes, or other written, photographic or other
tangible material containing Proprietary Information, whether created by them or
others, which come into their custody or possession, are the exclusive property
of the Company to be used by them only in the performance of their duties for
the Company. Any property situated on the Company’s premises and owned by the
Company, including without limitation computers, disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company at
any time with or without notice. In the event of the termination of their
employment for any reason, Executive will deliver to the Company all Company
property and equipment in their possession, custody or control, including all
files, letters, notes, memoranda, reports, records, data, sketches, drawings,
notebooks, layouts, charts, quotations and proposals, specification sheets,
blueprints, models, prototypes, or other written, photographic or other tangible
material containing Proprietary Information, and other materials of any nature
pertaining to the Proprietary Information of the Company and to my work, and
will not take or keep in their possession any of the foregoing or any copies.

 

(g)               Enforcement of Intellectual Property Rights. Executive will
cooperate fully with the Company, both during and after their employment with
the Company, with respect to the procurement, maintenance and enforcement of
Intellectual Property Rights in Company-Related Developments. Executive will
sign, both during and after their employment, all papers, including without
limitation copyright applications, patent applications, declarations, oaths,
assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Company-Related Development or Intellectual Property Rights therein. If the
Company is unable, after reasonable effort, to secure their signature on any
such papers, Executive hereby irrevocably designates and appoints each officer
of the Company as their agent and attorney-in-fact to execute any such papers on
their behalf, and to take any and all actions as the Company may deem necessary
or desirable in order to protect its rights and interests in any Company-Related
Development, including any Intellectual Property Rights therein.

 

(h)               Nonsolicitation and Noncompetition. In order to protect the
Company’s Proprietary Information and goodwill, during their employment and for
a period of: (i) one (1) year following the Date of Termination, or (ii) two (2)
years following the Date of Termination if Executive breaches their fiduciary
duty to the Company or if Executive has unlawfully taken, physically or
electronically, property belonging to the Company (in either case the
“Restricted Period”):

 



13

 

 

(i)                 Executive shall not, directly or indirectly, in any manner,
other than for the benefit of the Company, solicit or transact any business with
any of the customers or customer prospects of the Company or any of its
suppliers. For purposes of this Agreement, (x) business shall include any
business that researches, develops, manufactures, markets, sells or distributes
a product or service that competes with a product or service of the Company, (y)
customers shall include then current customers to which the Company provided
products or services during the 12 months prior to the Date of Termination (the
“One Year Lookback”) and customer prospects shall include customer prospects
that the Company solicited during the One Year Lookback and that Executive had
significant contact with or learned confidential information about in the course
of their employment, and (z) suppliers shall include then current suppliers and
suppliers that provided services to or in connection with the Company during the
One Year Lookback.

 

(ii)              Executive shall not, directly or indirectly, in any manner,
solicit, entice or attempt to persuade any employee or consultant of the Company
to leave the Company for any reason or otherwise participate in or facilitate
the hire, directly or through another entity, of any person who is then employed
or engaged by the Company.

 

(iii)            Unless (y) the Company terminates Executive’s employment
without Cause (as defined below) or Executive has been laid off; or (z) the
Company waives the restrictions upon post-employment activities set forth in
this Section 8(h)(iii), then, the Company shall make garden leave payments to
Executive for the post-employment portion of the Restricted Period (but for not
more than 12 months following the end of Executive’s employment) at the rate of
50% of the highest annualized base salary paid to Executive by the Company
within the two-year period preceding the last day of Executive’s employment
(“Garden Leave Pay”), and in exchange, Executive shall not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, anywhere in the world,
engage or otherwise participate in any business that develops, manufactures or
markets any products, or performs any services, that are competitive with the
products or services of the Company, including, without limitation, any products
or services that target amino acid homeostasis for therapeutic and health
purposes via the use of amino acid modalities; or products or services that the
Company or its affiliates, has under development or that are the subject of
active planning at any time during their employment. For purposes of this
Section 8(h)(iii) only, and notwithstanding anything to the contrary in any
other part of this Agreement or any other agreement between the Company and
Executive, “Cause” shall mean a reasonable and good faith basis for the Company
to be dissatisfied with Executive job performance, Executive’s conduct or
Executive’s behavior. Executive acknowledges that this covenant is necessary
because the Company’s legitimate business interests cannot be adequately
protected solely by the other covenants in this Agreement. Executive further
acknowledges and agrees that any payments Executive receives pursuant to this
Section 8(h)(iii) shall reduce (and shall not be in addition to) any severance
or separation pay that they are otherwise entitled to receive from the Company
pursuant to this Agreement or otherwise.   

 



14

 

 

9.                  Litigation and Regulatory Cooperation. During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 9.

 

10.              Government Contracts. Executive acknowledges that the Company
may have from time to time agreements with other persons or with the United
States Government or its agencies that impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. Executive agrees
to comply with any such obligations or restrictions upon the direction of the
Company. In addition to the rights assigned under Section 8(e), Executive also
assigns to the Company (or any of its nominees) all rights that Executive has or
acquired in any Developments, full title to which is required to be in the
United States under any contract between the Company and the United States or
any of its agencies.

 

11.              Prior Agreements. Executive hereby represents that, except as
Executive has fully disclosed previously in writing to the Company, Executive is
not bound by the terms of any agreement with any previous or current employer or
other party to refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of their employment with the Company or
to refrain from competing, directly or indirectly, with the business of such
employer or any other party. Executive further represents that their performance
of all the terms of this Agreement as an employee of the Company does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by them in confidence or in trust prior to
Executive’s employment with the Company. Executive will not disclose to the
Company or induce the Company to use any confidential or proprietary information
or material belonging to any previous employer or others.

 

12.              Remedies Upon Breach. Executive understands that the
restrictions contained in Sections 8 and 9 of this Agreement (collectively, the
“Continuing Obligations”) are necessary for the protection of the business and
goodwill of the Company and Executive considers them to be reasonable for such
purpose. Any breach of the Continuing Obligations is likely to cause the Company
substantial and irrevocable damage and therefore, in the event of such breach,
the Company, in addition to such other remedies which may be available, will be
entitled to specific performance and other injunctive relief, without the
posting of a bond. Executive further acknowledges that a court may render an
award extending the Restricted Period as one of the remedies in the event of
their violation of the Continuing Obligations. If Executive violates the
Continuing Obligations, in addition to all other remedies available to the
Company at law (including, without limitation, the Company’s right to
discontinue any payments Executive may receive pursuant to this Agreement), in
equity, and under contract, Executive agrees that Executive is obligated to pay
all the Company’s costs of enforcement of this Agreement, including reasonable
attorneys’ fees and expenses.

 



15

 

 

13.              Use of Voice, Image and Likeness. Executive gives the Company
permission to use any and all of their voice, image and likeness, with or
without using their name, in connection with the products and/or services of the
Company, for the purposes of advertising and promoting such products and/or
services and/or the Company, and/or for other purposes deemed appropriate by the
Company in its reasonable discretion, except to the extent prohibited by law.

 

14.              No Employment Obligation. Executive understands that this
Agreement does not create an obligation on the Company or any other person to
continue their employment. Executive acknowledges that, unless otherwise agreed
in a formal written employment agreement signed on behalf of the Company by an
authorized officer, their employment with the Company is at will and therefore
may be terminated by the Company or Executive at any time and for any reason,
with or without cause.

 

15.              Survival and Assignment by the Company. Executive understands
that the Continuing Obligations will continue in accordance with their express
terms regardless of any changes in Executive’s title, position, duties, salary,
compensation or benefits or other terms and conditions of employment. Executive
further understands that the Continuing Obligations will continue following the
termination of their employment regardless of the manner of such termination and
will be binding upon their heirs, executors and administrators. The Company will
have the right to assign this Agreement to its affiliates, successors and
assigns. Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any parent, subsidiary or affiliate
to whose employ Executive may be transferred without the necessity that this
Agreement be resigned at the time of such transfer.

 

16.              Notice of Resignation. If Executive elects to resign from their
employment with the Company, Executive agrees to provide the Company with
written notification of their resignation at least thirty (30) days prior to
their intended resignation date. Such notice shall include information in
reasonable detail about their post-employment job duties and other business
activities, including the name and address of any subsequent employer and/or
person or entity with whom or which Executive intends to engage in business
activities during the Restricted Period and the nature of their job duties and
other business activities. The Company may elect to waive all or part of the
notice period in its sole discretion.

 

17.              Post-Employment Notifications. During the Restricted Period,
Executive will notify the Company of any change in their address and of each
subsequent employment or business activity, including the name and address of
their employer or other post-Company employment plans and the nature of their
activities.

 

18.              Disclosures During Restricted Period. Executive will provide a
copy of this Agreement with all compensation terms redacted to any person or
entity with whom Executive may enter into a business relationship, whether as an
employee, consultant, partner, coventurer or otherwise, prior to entering into
such business relationship during the Restricted Period only.

 

19.              Waiver.  The Company and Executive acknowledge and agree that
the Company’s election not to provide Executive with Garden Leave Pay as set
forth in Section 8(h)(iii) shall be deemed a waiver of Executive’s
noncompetition obligations under Section 8(h)(iii). Otherwise, no waiver of any
of Executive’s obligations under this Agreement shall be effective unless made
in writing by the Company. The failure of the Company to require Executive’s
performance of any term or obligation of this Agreement, or the waiver of any
breach of this Agreement, shall not prevent the Company’s subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

 



16

 

 

20.              Severability. In case any provisions (or portions thereof)
contained in this Agreement shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

21.              Choice of Law and Jurisdiction. This Agreement will be deemed
to be made and entered into in the Commonwealth of Massachusetts, and will in
all respects be interpreted, enforced and governed under the laws of the
Commonwealth of Massachusetts. Executive hereby consents to personal
jurisdiction of the state and federal courts situated within Massachusetts for
purposes of enforcing this Agreement, and waive any objection that Executive
might have to personal jurisdiction or venue in those courts, provided, however,
the Company and Executive agree that all civil actions relating to Section 8 of
this Agreement shall be brought in the county of Suffolk and that the superior
court or the business litigation session of the superior court shall have
exclusive jurisdiction. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING UNDER
OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
INCLUDING WITHOUT LIMITAITON ANY CLAIMS OF DISCRIMINATION ARISING UNDER STATE OR
FEDERAL LAW, WILL BE RESOLVED BY A JUDGE ALONE AND EACH OF THE COMPANY AND THE
EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

 

22.              Independence of Obligations. Executive’s obligations under this
Agreement are independent of any obligation, contractual or otherwise, the
Company has to Executive. The Company’s breach of any such obligation shall not
be a defense against the enforcement of this Agreement or otherwise limit
Executive’s obligations under this Agreement.

 

23.              Protected Disclosures. Executive understands that nothing
contained in this Agreement limits their ability to communicate with any
federal, state or local governmental agency or commission, including to provide
documents or other information, without notice to the Company. Executive also
understands that nothing in this Agreement limits their ability to share
compensation information concerning them or others, except that this does not
permit Executive to disclose compensation information concerning others that
Executive obtains because their job responsibilities require or allow access to
such information.

 

24.              Defend Trade Secrets Act of 2016. Executive understands that
pursuant to the federal Defend Trade Secrets Act of 2016, Executive shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 



17

 

 

25.              Successor to the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees. In the
event of the Executive’s death after their termination of employment but prior
to the completion by the Company of all payments due them under this Agreement,
the Company shall continue such payments to the Executive’s beneficiary
designated in writing to the Company prior to their death (or to their estate,
if the Executive fails to make such designation).

 

26.              Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

 

27.              Notices. Any notices, requests, demands and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by a nationally recognized overnight courier
service or by registered or certified mail, postage prepaid, return receipt
requested, to the Executive at the last address the Executive has filed in
writing with the Company or, in the case of the Company, at its main offices,
attention of the Board.

 

28.              Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

29.              Gender Neutral. Wherever used herein, a pronoun in the
masculine gender shall be considered as including the feminine gender unless the
context clearly indicates otherwise. Plural pronouns shall be considered as
including singular pronouns, male and female, unless the context clearly
indicates otherwise.

 

30.              Entire Agreement; Amendment. This Agreement constitutes the
entire agreement between the Company and Executive with respect to the subject
matter hereof, and supersedes all prior agreements or understandings, both
written and oral, between the Company and Executive with respect to the subject
matter hereof, but does not in any way merge with or supersede any other
confidentiality, assignment of inventions or other restrictive covenant
agreement or obligation entered into by the Company and Executive, which
agreements and obligations shall supplement, and shall not limit or be limited
by, this Agreement. This Agreement may be amended only in a written agreement
executed by a duly authorized officer of the Company and Executive.

 



18

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

AXCELLA HEALTH INC.      By: /s/ William Hinshaw    William Hinshaw     Its:
President and Chief Executive Officer                     /s/ Laurent Chardonnet
 Laurent Chardonnet

 



19

 

 

EXHIBIT A

 

To:AXCELLA HEALTH INC. (“COMPANY”)    From:Laurent Chardonnet    Date:11/11/2019
   SUBJECT:Prior Inventions

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

xNo inventions or improvements

 

¨See below:

 

_______________________________________________________________

 

_______________________________________________________________

 

_______________________________________________________________

 

¨Additional sheets attached

 

The following is a list of all patents and patent applications in which
Executive has been named as an inventor:

 

xNone

 

¨See below:

 

_______________________________________________________________

 

_______________________________________________________________

 

_______________________________________________________________

 





 